DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on 6/4/2021 is acknowledged. Claims 1-12 are considered for examination and pending. No claims were amended or cancelled.
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-20, in the reply filed on 6/4/2021 is acknowledged. The traversal is on the ground(s) that the search and examination of an entire application can be made without serious burden.  This is not found persuasive because of the reasons mentioned in Examiner’s response below.
The requirement is still deemed proper and is therefore is maintained.
Applicant’s Arguments:
Regarding independent claims 1 and 7 of Group 1 and the independent claim 13 of Group 2, the Applicant respectfully argues that in searching for references regarding the independent claims of Group 1, the Examiner will likely be identifying references applicable to the independent claim of Group 2 and so the search for references to allow examination on the merits of claims of Groups 1 and 2 will not create a serious burden for the Examiner.
Examiner’s Response:
Applicant’s arguments are respectfully considered but not persuasive. Examiner notes that the independent claims of Group 1 and 2 have elements that are different and are serious search burden. For example, independent claim 1 of Group 1 recite an identifier associated with the particular category whereas independent claim 13 of Group 2 recite respective identifiers associated with the plurality of categories and identify, in response to verifying an identity of the intermediary device based at least one of the intermediary certificate and the intermediary signature. Claim 14 of Group 2 has limitation about generating an intermediary public key along with an intermediary private key whereas none of the claims of Group 2 have limitation about generating a public key. Claim 7 of Group 1 recites wherein the network device is configured as a node of a network whereas dependent claim 16 of Group 2 recites the network device is one of a plurality of network devices being configured as respective nodes of a network. 
Dependent Claim 16 of Group 2 has limitation broadcast the data to be added received from the intermediary device to other nodes of the network, and add the data to the network device in response to obtaining respective approvals from more than a threshold number of nodes whereas none of the claims of Group 1 have limitation regarding broadcasting of the data to nodes of a network and regarding approvals from more than a threshold number of nodes.
Dependent claim 17 of Group 2 has limitation perform merkle-tree validation algorithm; and provide an approval back to the network device …. Whereas none of the claims of Group 1 have limitation regarding merkle-tree validation algorithm and providing an approval back to the network device.
Examiner further notes that claims of Group 1 have separate utility classified in H04L63/04 and H04L63/0442 classification drawn to confidential data exchange among sender and receiver whereas Group 2 which is classified in H04L63/08 and H04L63/0876 drawn to verification of entities communicating through data packet network. Because of this reason, Examiner respectfully asserts that it will be a serious burden of examining and search for claims 1-22 and maintains Restriction Requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “the requested information are received”. It is unclear by who the requested information is received because the claim limitation of providing does not include the requested information so it is not the network device that is receiving the requested information. However, the limitation states that the requested information are received in response to the signature being verified by network device so it could mean that the network device is receiving the requested information.
It is also unclear whether the providing to a network device and verified by network device is to the same network device. For the purposes of examination, the Examiner interprets the signature is verified by “the” same network device that is provided with a signature.
Claim 5 refers to “the passcode”. There is lack of antecedent basis as the claim or the claim it depends from does not refer to any passcode in any of it’s limitation. Since Claim 4 refers to “a passcode” the Examiner recommends the Applicant to amend the claim to depend from claim 4 instead of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in whichhe invention was made.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No. 20200110811 to Kamijoh hereinafter (“Kamijoh”), in view of U.S. Pat. Appl. Publ'n No. 20200134206 to Thekadath et al. hereinafter (“Thekadath”)

Regarding claim 1, Kamijoh teaches:
	An apparatus (Kamijoh, ¶ [0004], peer node in a blockchain system), comprising:
	a memory (Kamijoh, ¶ [0121]); and
	circuitry (Kamijoh, ¶ [0115]) configured to:
determine, in response to receipt of a request for information corresponding to a particular category (Kamijoh, ¶ [0006 and 0064], request for information received from client, information corresponding to a category of the off-chain data source), an identifier associated with the particular category (Kamijoh, ¶ [0006 and 0064], reliability value is the identifier associated with particular category among plurality of categories); and 
	…
provide, along with a signature, the determined identifier to a network device, wherein the requested information are received in response to the signature being verified by network device. Thekadath remedies and teaches providing, along with a signature, the determined identifier to a network device, wherein the requested information are received in response to the signature being verified by network device (Thekadath, ¶ [0109 and 0120], administrative node computer 150 receives smart contract and signature from second node computer. Smart contract has the smart contract identifier. At S104, the administrative node computer verifies the signature. At S105, the administrative node computer receives approval of the smart contract and at S106 it transmits the notification of approval to each node computer. Here, each node computer also includes the second node computer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamijoh with the teachings of Thekadath with the motivation to use blockchain network to record transactions by providing a method of smart contracts which specifies specific order for a set of events. Such approaches involving digital signature verification alleviates the problem of open access to blockchain that causes issues like intelligible and inaccurate transaction recording either fraudulently or accidentally. (Thekadath, ¶ [0004-0008]).

Regarding claim 2, Kamijoh in view of Thekadath teaches:
The apparatus of claim 1, wherein: 
the particular category is one a plurality of categories the requested information corresponds to (Kamijoh, ¶ [0007], particular category of trust information requested for an off-chain data source is among a plurality of category types based on the request where reliability value is one of the off-chain data source identifier); and 
the circuitry is configured to determine respective identifiers associated with the plurality of categories (Kamijoh, 0064, identifying multiple reliability values corresponding to plurality of possible possible categories).

Regarding claim 7, Kamijoh teaches:
A method, comprising: 
(Kamijoh, ¶ [0006, 0007, 0064], request for information received from client, information corresponding to a category of the off-chain data source where reliability value is the identifier associated with particular category among plurality of categories, the reliability values determined recursively, see ¶ [0074]) based on a database maintained by an intermediary device (Kamijoh, Fig. 4A, peer node 420 maintains key value store which is a reliability database), wherein the database comprises a plurality of table each corresponding to a respective one of the plurality of categories (Kamijoh, Fig. 4A, 0047, Key value store is a reliability database which stores reliability information by category type among plurality of category types. Multiple values for multiple data categories are stored. Storing information in a database table is an obviousness implementation detail commonly known in the art.) … 
	Kamijoh does not teach the limitation providing, along with an intermediary signature, the determined identifiers to a network device, wherein the network device is configured as a node of a network. Thekadath remedies and teaches providing, along with an intermediary signature, the determined identifiers to a network device, wherein the network device is configured as a node of a network (Thekadath, ¶ [0109 and 0120], administrative node computer 150 receives smart contract and signature from second node computer. Smart contract has the smart contract identifier. At S104, the administrative node computer verifies the signature. At S105, the administrative node computer receives approval of the smart contract and at S106 it transmits the notification of approval to each node computer. Here, each node computer also includes the second node computer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamijoh with the teachings of Thekadath with the motivation to use blockchain network to record transactions by providing a method of smart contracts which specifies specific order for a set of events. Such approaches involving digital signature verification alleviates the problem of open access to blockchain that causes issues like intelligible and inaccurate transaction recording either fraudulently or accidentally. (Thekadath, ¶ [0004-0008]).

Regarding claim 8, Kamijoh in view of Thekadath teaches:
The method of claim 7, wherein the method further comprises, in response to receiving information that have not been previously added to the network (Kamijoh, ¶ [0057-0058], in response to receiving proposal response, the application determines if the specified endorsement policy has been fulfilled before submitting. Endorsement policy information has to be satisfied for changes to the reliability value to be stored in KVS, see ¶ [0069]): 
determining an identifier associated with a particular category the received information corresponds to (Kamijoh, ¶ [0006 and 0064], reliability value is the identifier associated with particular category among plurality of categories); and 
generating a data packet comprising the received information along with the determined identifier such that the received information is identifiable based on the determined identifier (Kamijoh, ¶ [0059], message is generated with the response received and reliability information).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No. 20200110811 to Kamijoh hereinafter (“Kamijoh”), in view of U.S. Pat. Appl. Publ'n No. 20200134206 to Thekadath et al. hereinafter (“Thekadath”), further in view of U.S. Pat. Appl. Publ'n No. 20200117729 to Raman et al. hereinafter (“Raman”)

Regarding claim 10, Kamijoh in view of Thekadath teaches:
The method of claim 7, wherein the method further comprises maintaining the database by: 
updating a respective table … in response to an occurrence of an event to be recorded as particular information to the database (Kamijoh, ¶ [0069], updating reliability database with periodic updates when triggered by reliability service and particular reliability information is updated in the database)
The combination of Kamijoh and Thekadath does not teach the limitation of updating a table of plurality of tables. Raman remedies and teaches updating a table (Raman, ¶ [0045], table ChangedInstances 325 is updated which stores first change information update) of plurality of tables (Raman, Fig. 3, ¶ [0039], change cache database with plurality of tables that store summary information from locally generated changeset). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kamijoh and Thekadath with the teachings of Raman with the motivation to store reliability information in (Kamijoh, ¶ [0001, 0004]).

Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No. 20200110811 to Kamijoh hereinafter (“Kamijoh”), in view of U.S. Pat. Appl. Publ'n No. 20200134206 to Thekadath et al. hereinafter (“Thekadath”), further in view of U.S. Pat. Appl. Publ'n No. 20200021431 to Mondello et al. hereinafter (“Mondello”)
Regarding claim 3, Kamijoh in view of Thekadath teaches:
The apparatus of claim 1.
The combination of Kamijoh and Thekadath does not teach the limitation of generate a private key; and generate the signature using the private key. Mondello remedies and teaches generating a private key and generating the signature using the private key (Mondello, ¶ [0059], vehicular communication component is configured to generate private key K.sub.LK private. The signature is generated using private key and verified using the public key). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kamijoh and Thekadath with the teachings of Mondello with the motivation to provide secured and reliable communication between autonomous vehicles and external communication components such as RFID readers, cameras, traffic lights lane markers and street lights by implementing digital certificates and signatures that are encrypted by exchanging public keys and decrypted by private key exclusive to a single entity. This way those without the private key are prevented from intercepting data and using it for malicious purposes (Mondello, ¶ [0013-0015)).

Regarding claim 4, Kamijoh in view of Thekadath teaches:
The apparatus of claim 1, 
The combination of Kamijoh and Thekadath does not teach the limitation an asymmetric key generator, and the circuitry is configured to control the asymmetric key generator to generate the private key based on a passcode input into the asymmetric key generator. Mondello remedies and teaches an asymmetric key generator (Mondello, ¶ [0059], vehicular communication component includes an asymmetric key generator), and the circuitry is configured to control the asymmetric key generator to generate the private key based on a passcode input into the asymmetric key generator (Mondello, 0059, asymmetric key generator can generate a private key based on input of a random number. Here, random number may be a passcode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kamijoh and Thekadath with the teachings of Mondello with the motivation to generate digital certificates and signatures that are encrypted by exchanging public keys and decrypted by private key and the keys are generated using key generating algorithm that takes an input which is generally a seed/random number input (Mondello, ¶ [0013-0015)). The random number provides randomness to the algorithm to generate asymmetric key pairs which is commonly known in the art.

Regarding claim 5, Kamijoh in view of Thekadath teaches:
The apparatus of claim 1. 
The combination of Kamijoh and Thekadath does not teach the limitation the passcode is a random number. Mondello remedies and teaches the passcode is a random number (Mondello, ¶ [0059], input to the asymmetric key generator is a random number). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kamijoh and Thekadath with the teachings of Mondello with the motivation to generate digital certificates and signatures that are encrypted by exchanging public keys and decrypted by private key and the keys are generated using key generating algorithm that takes an input which is generally a seed/random number input (Mondello, ¶ [0013-0015)). The random number provides randomness to the algorithm to generate asymmetric key pairs which is commonly known in the art.

Regarding claim 6, Kamijoh in view of Thekadath teaches:
The apparatus of claim 1. 
The combination of Kamijoh and Thekadath does not teach the limitation the requested information includes at least one of: a vehicle identification number (VIN); a license plate combination; a public key associated with a respective vehicle; a public identification associated with the respective vehicle; and a certificate received associated with the respective vehicle. Mondello remedies and teaches (Mondello, ¶ [0029 and 0043], vehicle communication component is configured to recognize specific information such as VIN, vehicle ID certification, vehicle public key, and digital signature of the vehicle. The information is obtained from external communication component. Here, obtaining is same as receiving in response to a request, ¶ [0013-0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kamijoh and Thekadath with the teachings of Mondello with the motivation to provide secure form of communication and an ability to accurately identify who is sending and/or receiving transportation information which otherwise would be public and unsecured exchange of information between an autonomous vehicle and external communication systems (Mondello, ¶ [0015])

Regarding claim 9, Kamijoh in view of Thekadath teaches:
The method of claim 7, wherein the method further comprises: 
encrypting the determined identifiers (Kamijoh, ¶ [0053], data written to blockchain is encrypted. Reliability value is committed to the blockchain upon consensus from peer nodes. Here, committing to blockchain means it is stored in the blockchain as data, see ¶ [0042])
…
The combination of Kamijoh and Thekadath does not teach the limitation encrypting the determined identifiers using a network public key previously received from the network device such that the encrypted identifiers are decrypted, at the network device, using a network private key generated along with the network public key. Mondello remedies and teaches encrypting the determined identifiers using a network public key previously received from the network device such that the encrypted identifiers are decrypted, at the network device, using a network private key generated along with the network public key (Mondello, ¶ [0048], receiving device shares public key to the sending device. The sending device encrypts data using public key of the receiving device and the receiving device decrypts the data using its own private key. Here, the receiving device is the network device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kamijoh and Thekadath with the teachings of Mondello with the (Mondello, ¶ [0048]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No. 20200110811 to Kamijoh hereinafter (“Kamijoh”), in view of U.S. Pat. Appl. Publ'n No. 20200134206 to Thekadath et al. hereinafter (“Thekadath”), further in view of U.S. Pat. Appl. Publ'n No. 20110199989 to Wietfeldt et al. hereinafter (“Wietfeldt”)

Regarding claim 11, Kamijoh in view of Thekadath teaches:
The method of claim 7, wherein the method further comprises … 
The combination of Kamijoh and Thekadath does not teach the limitation updating the database in response to a power-on of the intermediary device. Wietfeldt remedies and teaches updating the database in response to a power-on of the intermediary device (Wietfeldt, ¶ [0066, 0031], at power up, connection manager performs integrity check of CnM database where it receives status of applications and updates CnM database. CnM database stores one or more of databases including profile database which stores identifiers related to preferences for certain radios over other radios). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kamijoh and Thekadath with the teachings of Wietfeldt with the motivation to obtain set of identifiers of the categories in the database and update the database information based on any of the peer node reboot or startup (Kamijoh ¶ [0039]), after integrity check of the database, ensuring the data is not corrupted (Wietfeldt, ¶ [0066]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ'n No. 20200110811 to Kamijoh hereinafter (“Kamijoh”), in view of U.S. Pat. Appl. Publ'n No. 20200134206 to Thekadath et al. hereinafter (“Thekadath”), further in view of U.S. Patent Application No. 20150135327 to Wall hereinafter (“Wall”)

Regarding claim 12, Kamijoh in view of Thekadath teaches:
The method of claim 7, wherein …
The combination of Kamijoh and Thekadath does not teach the limitation the plurality of tables comprises a first table and a second table having an access key associated with the first table; and the method further comprises accessing, from the first table, data stored in the second table using the access key stored in the first table. Wall remedies and teaches the plurality of tables comprises a first table and a second table having an access key associated with the first table (Wall, ¶ [0045], second table stores a key value associated with first table where the key value is derived using a hash function) and the method further comprises accessing, from the first table, data stored in the second table using the access key stored in the first table (Wall, 0046-0047, image stored in the second table is accessed. To access this record, the encoded key is used to query the key value of the first table). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kamijoh and Thekadath with the teachings of Wall with the motivation to store relational data by obfuscating the data in database tables by dividing input data into two database tables and using value of one database table as an input to a one-way hash function and using the result as an access key to the second database table (Wall, ¶ [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application No. 10057243 to Kumar et al. discloses a method of securing data transport between an endpoint device, without an IP address and connected to a gateway device, and a connective service using a discovery agent, a discovery service and an enrollment service. Such method provides protection for the Internet of Things (IoT) based on the issuance of cryptographically signed artifacts by an enrollment service and a certificate authority based on identity proofing, and the use of the issued artifacts by device management services.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV C SHAH whose telephone number is (408)918-7592.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C.S./Examiner, Art Unit 2493     

/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        7/2/2021